—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Brill, J.), rendered January 27, 1993, convicting him *494of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court improperly closed the courtroom during the undercover police officer’s testimony is without merit. The testimony at the hearing on the closure clearly established that this officer was then engaged in pending, undercover narcotic operations and that revealing his identity would endanger himself and his ongoing operations (see, People v Reece, 204 AD2d 495; cf., People v Martinez, 82 NY2d 436).
The defendant’s remaining contentions are either unpreserved for appellate review or do not warrant reversal. Thompson, J. P., Lawrence, Hart and Goldstein, JJ., concur.